UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6670


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAHEEM BRYANT-ROYAL,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:12-cr-00040-ELH-1; 1:16-cv-02891-ELH)


Submitted: December 27, 2019                                 Decided: February 20, 2020


Before KING and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


C. Justin Brown, BROWN LAW, Baltimore, Maryland, for Appellant. Robert K. Hur,
United States Attorney, Jason D. Medinger, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daheem Bryant-Royal appeals the district court’s order denying relief on his 28

U.S.C. § 2255 (2012) motion. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Bryant-

Royal, Nos. 1:12-cr-00040-ELH-1; 1:16-cv-02891-ELH (D. Md. May 1, 2019). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             2